Citation Nr: 0510352	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  94-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for impaired vision, 
claimed as due to herbicide exposure.  

2.  Entitlement to service connection for sensitivity to 
light, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for a urinary tract 
disorder, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1972.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an April 1994 decision by the 
RO which denied service connection for the disabilities at 
issue on appeal.  The Board remanded the appeal to the RO for 
additional development in August 2003.  

By rating action in November 2004, the RO granted service 
connection for a left ankle disability and a total disability 
rating for pension purposes.  The veteran and his 
representative were notified, and did not express 
dissatisfaction with these determinations.  Accordingly, 
those issues are no longer in appellate status and will not 
be addressed in this decision.  



FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.  

3.  The veteran currently is shown to have a correctable 
impairment of visual acuity due to refractive error.  

4.  The veteran does not have an eye disorder, claimed as 
sensitivity to light, or a urinary tract disorder at present 
which is related to service or any incident therein, to 
include any exposure to herbicide agents.  



CONCLUSIONS OF LAW

1.  An eye disorder, claimed as impaired vision was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred as a result of herbicide exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5106, 5107, 7104 (West 2002 & Supp. 2004); 38 C.F.R. 
§§ 3.159, 3.303(c), 3.304, 3.307, 3.309 (2004).  

2.  An eye disorder, claimed as sensitivity to light was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred as a result of herbicide exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5106, 5107, 7104; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309.  

3.  A urinary tract disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5106, 
5107, 7104; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp 2004).  This law 
redefines the obligations of VA with respect to the duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004),(Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") noted that the statute and the 
regulation provide for VCAA notice prior to initial AOJ 
adjudication of a claim.  The Court also specifically 
recognized, however, that where, as in the instant case, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.  Pelegrini v. Principi, at 120, 122-4.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
would satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Information and discussions as contained in the April 1994 
rating decision; the June 1996 statement of the case; the 
August 2002 and November 2004 supplemental statements of the 
case (SSOC); the August 2003 Board remand; and in letters 
sent to him in November 1998, February 2001, and July 2004 
have provided him with information regarding the applicable 
criteria for establishing service connection for the claimed 
disabilities, and discussed the ways in which the current 
evidence failed to establish entitlement to that benefit.  
This discussion served to inform him of the evidence needed 
to substantiate the claims.

Additionally, these documents, especially the letters, 
notified him of what evidence he was responsible for 
obtaining and what evidence VA would undertake to obtain.  
The July 2004 letter, specifically advised him to submit 
relevant evidence in his possession.  Thus, he has received 
the notice required by 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that further efforts are not warranted to obtain 
additional records.  38 U.S.C.A. § 5103A(b),(c).

As required by the VCAA, the veteran has been afforded 
examinations for the claimed disabilities.  38 U.S.C.A. 
§ 5103A(d).

The Board finds that the record has been fully developed, and 
that further assistance would have no reasonable possibility 
of substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").


Factual Background

The service medical records are negative for any complaints, 
treatment, abnormalities, or diagnosis referable to any 
genitourinary or eye problems.  The veteran's visual acuity 
at entrance was 20/20, bilaterally.  His separation 
examination in February 1973 showed normal eyes and 
genitourinary system.  His visual acuity was unchanged.  

The record includes numerous medical records from the Texas 
Department of Criminal Justice (obtained at different times 
during the appeal), which showed treatment for various 
maladies from 1992 to 2001.  The reports show no complaints, 
treatment, or diagnosis referable to any urinary tract 
disorder or any eye disorder, including sensitivity to light, 
other than the need for glasses due to refractive error.  The 
records show that the veteran specifically denied any 
genitourinary problems, including pain, burning, frequency, 
urgency, or discharge on numerous occasions from May 1992 to 
February 1998.  On an eye examination in October 2001, the 
veteran indicated that he wanted bifocals for his refractive 
error, but made no mention of any other problems such as a 
sensitivity to light.  On examination, corrected visual 
acuity was 20/20, bilaterally.  

When examined by VA in July 2004, the veteran reported that 
he had increased urgency and frequency when he initially 
filed his claim with VA, which was subsequently found to be 
related to his diabetes mellitus.  Since being treated with 
medications for his service-connected diabetes mellitus, he 
has not had any further urinary problems and was 
asymptomatic.  The examiner indicated that there was no 
evidence of any current genitourinary disease by history or 
physical examination, and that the veteran did not have any 
particular current genitourinary problem.  

On VA eye examination in August 2004, the fundi were clear 
with no dots, blots, or exudates.  Corrected visual acuity 
for near and distant vision was 20/20, bilaterally.  The 
examiner noted that the veteran's vision was stable and that 
there was no evidence of diabetic retinopathy.  

Laws & Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  § 3.303(d) 
(2004).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii)(2004).  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acneform 
disease consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), manifested to a degree of 
10 percent at any time after service shall be service 
connected, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, and 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  For chloracne or 
other acneform disease consistent with chloracne, the disease 
must be manifest to a degree of 10 percent or more within a 
year after the last date of exposure.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2004).  

Analysis

In the instant case, it is clear that the disabilities for 
which the veteran seeks service connection, a urinary tract 
disorder and an eye disorder, including sensitivity to light, 
are not listed among those subject to presumptive service 
connection.  Thus, presumptive service connection for these 
disorders due to herbicide exposure is not warranted.  
McCartt v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 
3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997); Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds Brock v. 
Gober, 222 F.3d 988 (Fed. Cir. 2000).  

Direct service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this regard, the Board notes that the veteran's service 
medical records are negative for any complaints, findings, or 
diagnose referable to a urinary tract disorder or any eye 
problems, including sensitivity to light.  His separation 
examination in February 1973 showed a normal genitourinary 
system and normal eyes, with visual acuity of 20/20 
bilaterally.  

Although the veteran believes that he has a urinary tract 
disorder and an eye disorder, including sensitivity to light 
at present that is related to military service, he has 
presented no competent evidence of any current disability.  
VA examinations in July and August 2004, revealed no 
pertinent abnormalities other than refractive error of the 
eyes.  

Refractive errors of the eyes are not considered diseases or 
disabilities for purposes of VA compensation.  38 C.F.R. 
§ 3.303 (2004).  Because service connection is only available 
for diseases or disabilities, service connection for 
refractive error is precluded.  38 U.S.C.A. § 1110.  

VA's General Counsel has noted, however, in a precedent 
opinion, that if, during service, superimposed disease or 
injury does occur, service connection may be warranted for 
the resultant disability.  VAOPGCPREC 82-90; 56 Fed. Reg. 
45,711 (1990).  In this case, the veteran's visual acuity did 
not change during service and was 20/20 at separation.  No 
superimposed eye disorder has been reported.  

The veteran has submitted evidence of myopia, which is 
correctable to 20/20 in each eye.  Myopia is defined as 
"that error of refraction in which rays of light entering 
the eye parallel to the optic axis are brought to a focus in 
front of the retina . . . ."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1092 (27th ed. 1988); see Norris v. West, 11 Vet. 
App. 219, 220 (1998) (noting the myopia is defined as 
nearsightedness).  As myopia is a refractive error and not a 
disease or disability for which service connection may be 
granted, it follows that there is no plausible claim for 
myopia.  

The Board has considered the veteran's assertions that he has 
a urinary tract disorder and an eye disorder, including 
sensitivity to light, which are due to exposure to Agent 
Orange in service.  The veteran is competent to report his 
symptoms, but it does not appear that he has clearly done so.  

More significantly, as a layperson, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (lay testimony is not competent 
to establish, and therefore not probative of a medical 
nexus).  There is no competent opinion linking a current eye 
or urinary tract disorder to service, including herbicide 
exposure.

Absent evidence of a urinary tract disorder or an eye 
disorder, other than refractive error, in service or at 
present, the Board finds that there is no basis to grant 
service connection.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the appeal is denied.  



ORDER

Service connection for impaired vision, claimed as due to 
herbicide exposure, is denied.  

Service connection for sensitivity to light, claimed as due 
to herbicide exposure, is denied.  

Service connection for a urinary tract disorder, claimed as 
due to herbicide exposure, is denied.  




		
	Mark Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


